Gilat Satellite Networks Ltd. 21 Yegia Kapayim St. Petach Tikva, Israel 49130 September 27, 2012 Mr. Larry Spirgel Assistant Director Division of Corporation Finance Securities and Exchange Commission treet N.E. Washington D.C.20549 Re: Gilat Satellite Networks Ltd. Form 20-F for Fiscal Year Ended December 31, 2011, as Amended Filed on April 2, 2012 File No. 000-21218 Dear Mr. Spirgel: In furtherance of a telephone conversation of this date between our U.S. counsel, Steven Glusband, and Kathryn Jacobson, Senior Accountant, I am able to confirm that our company, Gilat Satellite Networks Ltd., will respond on or before October 22, 2012 to the Staff’s comments contained in a letter addressed to Mr. Yaniv Reinhold, Chief Financial Officer of our company, dated September 24, 2012. Thank you again for your cooperation. Very truly yours, /s/ Alon Levy Alon Levy General Counsel SJG:gb cc:Yaniv Reinhold
